USDC SDNY

 

DOCUMENT
ELECTRONICALLY FILED
LAW OFFICE OF KENNETH J. M J pore pgp. 330001
P.L.L.C.
198 ROGERS AVENUE

BROOKLYN, NEW YORK 11225
PH (718) 403-9261 FAX (347) 402-7103
ken@kjmontgomerylaw.com

 

May 3, 2021

BY ECF

The Honorable Analisa Torres (AT)
United States District Court
Southern District of New York

500 Pearl Street

New York, New York 10007-1312

Re: United States v. Olajide Omasanya, 21 Cr. 39 (AT)

Dear Judge Torres:

This letter is respectfully made on behalf of my client Mr. Omasanya, who is
scheduled to appear before the Court tomorrow. I have had extensive conversations with the
Government regarding plea negotiations and fully expect a disposition in the matter. I would like
to adjourn the matter to the last week of June or first week of July. The Defense consents to this
adjournment if granted by the Court.

Thank you for the Court’s time and consideration in this matter.

Respectfully,
s/
Kenneth J. Montgomery

GRANTED. The status conference scheduled for May 4, 2021, is ADJOURNED to June 30, 2021, at 1:00
p-m.

Time until June 30, 2021, is excluded under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7), because the ends of
justice served by excluding such time outweigh the interests of the public and Defendant in a speedy trial in that
this will allow for the Defendant to continue discussions regarding pretrial dispositions.

SO ORDERED. O?}-

Dated: May 3, 2021
New York, New York ANALISA TORRES
United States District Judge

 
